DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 3, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-10, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson et al. (US 6536041) and Lee et al. (US 2021/0168460).

Regarding claim 1, Knudson teaches a method for generating an electronic programming guide, the method comprising:
receiving, from a content server, electronic program guide data over a network (Col. 6, lines 26-44, “Each television distribution facility 26 may distribute both the program guide data received from program guide database 24 and the real-time data received from real-time data sources 30 to the program guides of users at associated user television equipment 48 via communications links 50.” Fig. 1);
receiving, from the content server, video content for a broadcast channel over the network (Col. 7, line 64 to col. 8, line 8, “Communications paths 50 preferably have sufficient bandwidth to allow television distribution facility 26 to distribute television programming, program listings information, real-time data, advertisements, and other information to user television equipment 48.”);
displaying the received video content on a display device (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).”);
receiving, from a user device, a request to display electronic program guide data on the display device (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).”); and
displaying, electronic program guide data in a bullet screen format on the display device, wherein each program in the electronic program guide data is displayed as a text bullet based on user-specified properties including fly location, the text bullet being overlaid on at least a portion of the video content (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 13, 27a-27c).
Knudson does not expressly teach that the user-specified properties include fly speed, fly interval, and one or more font properties.
Lee teaches properties including speed, interval, and one or more font properties ([0053], “the letter form may include at least one of a font, a display color, a degree of inclination, a font size, or an interval between letters.” [0055], “For example, the setting value of the motion effect may include at least one of a movement speed of a layer, a movement direction of a layer, a movement pattern of a layer, a tilt angle of a layer, or a change in size of a layer. For example, the setting value of the motion effect may further include a change (e.g., a flicker, a size change, or display speed change) in text included in a fourth layer.”).
In view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson such that the user-specified properties may additionally include fly speed, fly interval, and one or more font properties. The modification would provide users with additional formatting options for the display of electronic program guide data. The modification would serve to improve the overall user experience.

Regarding claim 14, Knudson teaches a device for displaying an electronic program guide, comprising:
memory configured to store electronic program guide data (Col. 6, lines 26-43, “User television equipment 48 may be any suitable equipment for providing television to the user that contains sufficient processing capabilities to implement an interactive television program guide.” Col. 7, lines 1-8, “Each user has a receiver, which is typically a set-top box such as set-top box 52, but which may be other suitable television equipment such as an advanced television receiver into which circuitry similar to set-top-box circuitry has been integrated or a personal computer television (PC/TV). For purposes of illustration, the present invention will be described in the context of user television equipment 48 that uses set-top boxes 52.” Col. 7, line 64 to col. 8, line 8, “Communications paths 50 preferably have sufficient bandwidth to allow television distribution facility 26 to distribute television programming, program listings information, real-time data, advertisements, and other information to user television equipment 48.” Fig. 1. User television equipment 48 inherently comprises a memory.);
a first interface configured receive video content of a broadcast channel of a content provider over a network (Col. 6, lines 26-43, “User television equipment 48 may be any suitable equipment for providing television to the user that contains sufficient processing capabilities to implement an interactive television program guide.” Col. 7, lines 1-8, “Each user has a receiver, which is typically a set-top box such as set-top box 52, but which may be other suitable television equipment such as an advanced television receiver into which circuitry similar to set-top-box circuitry has been integrated or a personal computer television (PC/TV). For purposes of illustration, the present invention will be described in the context of user television equipment 48 that uses set-top boxes 52.” Col. 7, line 64 to col. 8, line 8, “Communications paths 50 preferably have sufficient bandwidth to allow television distribution facility 26 to distribute television programming, program listings information, real-time data, advertisements, and other information to user television equipment 48.” Fig. 1);
a processor (Col. 7, lines 28-35, Fig. 1) configured to:
combine the electronic program guide data and the video content, wherein the electronic program guide data is overlaid onto the video content in a bullet screen format, wherein each program in the electronic program guide data is a text bullet overlaid onto the video content based on user-specified properties including fly location (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 13, 27a-27c),
receive video content over a network (Col. 7, line 64 to col. 8, line 8, “Communications paths 50 preferably have sufficient bandwidth to allow television distribution facility 26 to distribute television programming, program listings information, real-time data, advertisements, and other information to user television equipment 48.”); and
send the combined electronic program guide data and the video content to a display device (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 13, 27a-27c).
Knudson does not expressly teach that the user-specified properties include fly speed, fly interval, and one or more font properties.
Lee teaches properties including speed, interval, and one or more font properties ([0053], “the letter form may include at least one of a font, a display color, a degree of inclination, a font size, or an interval between letters.” [0055], “For example, the setting value of the motion effect may include at least one of a movement speed of a layer, a movement direction of a layer, a movement pattern of a layer, a tilt angle of a layer, or a change in size of a layer. For example, the setting value of the motion effect may further include a change (e.g., a flicker, a size change, or display speed change) in text included in a fourth layer.”).
In view of Lee’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson such that the user-specified properties may additionally include fly speed, fly interval, and one or more font properties. The modification would provide users with additional formatting options for the display of electronic program guide data. The modification would serve to improve the overall user experience.

Regarding claims 2 and 20, Knudson further teaches assembling the text bullet to include a text stream for display in the bullet screen format (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Figs. 13, 27a-27c).

Regarding claim 4, Knudson further teaches configuring properties of the bullet screen format to display each text bullet according to at least one of a specified fly speed, fly interval, and fly location (Col. 13, lines 49-54, “Another aspect of the invention involves displaying a controllable ticker on the user's television screen. As shown in FIG. 13, controllable ticker 186 may be displayed by the program guide on the user's television screen 188 as an overlay on top of a television program 190 (e.g., the program showing on channel 4).” Col. 14, line 38 to col. 15, line 14, “The controllable ticker may be displayed as an overlay on top of a television program or other currently existing screen. An advantage of providing the controllable ticker as an overlay on top of an existing television program is that it allows the user to continue to listen to and watch the program while the controllable ticker is displayed. If desired, the controllable ticker may be provided as a full screen. The audio of an existing television program may be retained during this display to provide the user with a cue that the program is still being broadcast. Other suitable arrangements are shown in FIGS. 27a, 27b, and 27c.” Figs. 13, 27a-27c).

Regarding claims 7 and 18, Knudson further teaches receiving a request to terminate display of at least one of the text bullets of the electronic program guide data (Col. 15, line 54 to col. 16, line 5, “The program guide may allow the user to cancel the display of the controllable ticker using any suitable technique. For example, the program guide may provide an opportunity for the user to cancel the display of the controllable ticker whenever the user presses the play key or an exit key as shown at step 208 of FIG. 15.”).

Regarding claim 8, Knudson further teaches wherein at least one text bullet includes a selectable link to the video content (Col. 9, line 39 to col. 10 line 5, “Program guide listings screens such as screen 90 of FIG. 3 may be used by the user to record programs, to set reminders for programs, to purchase programs or to tune to programs or channels, etc. … If the user presses an OK button at step 104 and the desired program is currently being broadcast, the program guide tunes set-top box 52 to the appropriate channel at step 108. If the program is a pay-per-view program, the program guide provides the user with an opportunity to purchase the pay-per-view program at step 110. If the user presses an OK button at step 104 and the desired program is scheduled to be broadcast in the future, the program guide sets a reminder for the program and provides the user with an opportunity to purchase the program if the program is a pay-per-view program at step 110.” Figs. 3-4).

Regarding claim 9, Knudson further teaches wherein the electronic program guide data includes data associated with video content for current viewing or future viewing (Col. 9, line 39 to col. 10 line 5, “Program guide listings screens such as screen 90 of FIG. 3 may be used by the user to record programs, to set reminders for programs, to purchase programs or to tune to programs or channels, etc. … If the user presses an OK button at step 104 and the desired program is currently being broadcast, the program guide tunes set-top box 52 to the appropriate channel at step 108. If the program is a pay-per-view program, the program guide provides the user with an opportunity to purchase the pay-per-view program at step 110. If the user presses an OK button at step 104 and the desired program is scheduled to be broadcast in the future, the program guide sets a reminder for the program and provides the user with an opportunity to purchase the program if the program is a pay-per-view program at step 110.” Figs. 3-4).

Regarding claim 10, Knudson further teaches wherein each text bullet is displayed statically in the bullet screen format (Col. 15, lines 30-42, “As shown in FIG. 14b, the controllable ticker may be automatically scrolled. With this approach, the program guide provides the user with an opportunity to invoke the controllable ticker at step 280. After the user presses a remote control play key or other suitable button (e.g., to activate an on-screen menu selection), the program guide displays an automatically scrolling controllable ticker at step 282. Either the controllable ticker categories, status information items, or both may be automatically scrolled by the program guide. When the user presses a remote control key such as a cursor or stop key, the program guide stops the scrolling motion of the ticker and displays a corresponding stationary controllable ticker at step 284.”).

Regarding claim 13, Knudson further teaches wherein includes at least one of a channel identifier, content identifier, a content rating, a scheduled start time, and a scheduled stop time (Col. 2, lines 18-26, “The program listings data contains program titles, broadcast times, and other suitable television program schedule information that may be displayed for the user by the program guide.” Col. 14, lines 1-13; Figs. 6, 13).

Regarding claim 15, Knudson further teaches a device comprising: a second interface configured to receive a request for displaying the electronic program guide data (Col. 8, lines 20-23, “Menu screen 62 may be invoked by the user by pressing a guide button on remote control 60 (FIG. 1).” Col. 14, lines 38-44, “After the user presses a remote control play key or other suitable button (e.g., to make an on-screen menu selection), the program guide displays the controllable ticker at step 202.”).

Regarding claim 19, Knudson further teaches wherein at least one of the text bullets includes an activatable link to the video content (Col. 9, line 39 to col. 10 line 5, “Program guide listings screens such as screen 90 of FIG. 3 may be used by the user to record programs, to set reminders for programs, to purchase programs or to tune to programs or channels, etc. … If the user presses an OK button at step 104 and the desired program is currently being broadcast, the program guide tunes set-top box 52 to the appropriate channel at step 108. If the program is a pay-per-view program, the program guide provides the user with an opportunity to purchase the pay-per-view program at step 110. If the user presses an OK button at step 104 and the desired program is scheduled to be broadcast in the future, the program guide sets a reminder for the program and provides the user with an opportunity to purchase the program if the program is a pay-per-view program at step 110.” Figs. 3-4).

Claims 3, 5, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Lee, and Hartman et al. (US 2011/0145881).

Regarding claim 3, Knudson teaches the limitations specified above; however, the combination does not expressly teach configuring the electronic program guide data to display each text bullet according to a user profile.
Hartman teaches configuring electronic program guide data to display in a bullet screen format according to a user profile ([0123], “In the ‘Ticker’ mode feature 2110, the user may adjust certain attributes of the scrolling ticker 1120 (FIG. 11A). As shown in FIG. 25, when the user selects the ‘Ticker’ mode feature 2110 an image of the scrolling ticker 2502 and a series of control radio buttons 2504 for adjusting the scrolling ticker attributes may appear in the option window 2500. The ticker attributes to be adjusted by the user may include ticker speed, text color, scrolling direction, score update preferences (including sport, sports teams, and players), RSS feed sources (e.g., espn.com, cbssports.com, sports.yahoo.com), and score alerts.”).
In view of Hartman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include configuring the electronic program guide data to display each text bullet according to a user profile. The modification would enable users to tailor an electronic program guide according to their preferences, thereby enhancing the overall user experience.

Regarding claim 5, Knudson teaches the limitations specified above; however, the combination does not expressly teach that the properties of the bullet screen format are configurable in a user profile.
Hartman teaches properties of a bullet screen format are configurable in a user profile ([0123], “In the ‘Ticker’ mode feature 2110, the user may adjust certain attributes of the scrolling ticker 1120 (FIG. 11A). As shown in FIG. 25, when the user selects the ‘Ticker’ mode feature 2110 an image of the scrolling ticker 2502 and a series of control radio buttons 2504 for adjusting the scrolling ticker attributes may appear in the option window 2500. The ticker attributes to be adjusted by the user may include ticker speed, text color, scrolling direction, score update preferences (including sport, sports teams, and players), RSS feed sources (e.g., espn.com, cbssports.com, sports.yahoo.com), and score alerts.”).
In view of Hartman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the properties of the bullet screen format are configurable in a user profile. The modification would enable users to tailor an electronic program guide according to their preferences, thereby enhancing the overall user experience.

Regarding claim 11, Knudson teaches the limitations specified above; however, the combination does not expressly teach that each text bullet flies in a specified direction on the display device.
Hartman teaches electronic program guide data flying in a specified direction on a display device ([0123], “In the ‘Ticker’ mode feature 2110, the user may adjust certain attributes of the scrolling ticker 1120 (FIG. 11A). As shown in FIG. 25, when the user selects the ‘Ticker’ mode feature 2110 an image of the scrolling ticker 2502 and a series of control radio buttons 2504 for adjusting the scrolling ticker attributes may appear in the option window 2500. The ticker attributes to be adjusted by the user may include ticker speed, text color, scrolling direction, score update preferences (including sport, sports teams, and players), RSS feed sources (e.g., espn.com, cbssports.com, sports.yahoo.com), and score alerts.”).
In view of Hartman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that each text bullet flies in a specified direction on the display device. The modification would enable users to tailor an electronic program guide according to their preferences, thereby enhancing the overall user experience.

Regarding claim 12, the combination further teaches receiving a request to pause flight of at least one text bullet in the bullet screen format on the display device (Knudson: Col. 15, lines 30-42, “As shown in FIG. 14b, the controllable ticker may be automatically scrolled. With this approach, the program guide provides the user with an opportunity to invoke the controllable ticker at step 280. After the user presses a remote control play key or other suitable button (e.g., to activate an on-screen menu selection), the program guide displays an automatically scrolling controllable ticker at step 282. Either the controllable ticker categories, status information items, or both may be automatically scrolled by the program guide. When the user presses a remote control key such as a cursor or stop key, the program guide stops the scrolling motion of the ticker and displays a corresponding stationary controllable ticker at step 284.”).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Lee, and Ishizuka (US 2016/0277328).

Regarding claims 6 and 17, Knudson teaches the limitations specified above; however, the combination does not expressly teach recognizing one or more objects in the video content displayed on the display device, wherein each text bullet flies behind the one or more recognized objects in the bullet screen format.
Ishizuka teaches recognizing one or more objects in the video content displayed on a display device, wherein electronic program guide data flies behind the one or more recognized objects in the bullet screen format ([0022], “A program viewing system as one embodiment of the present invention is outlined below. FIG. 1 shows a user interface of the program viewing system as one embodiment. A viewing screen 100 includes a video display region 102 and a comment display region 104. The video display region 102 displays diverse kinds of video and moving image content. Typically, the video display region 102 displays a currently broadcast program or a recorded program being reproduced. The viewing screen 100 excluding the video display region 102 constitutes the comment display region 104.” [0023], [0026], “As shown in FIG. 1, the video display region 102 and the comment display region 104 are clearly distinguished from each other on the viewing screen 100 of the program viewing system as one embodiment. The comments scrolled in the comment display region 104 are displayed when they do not overlap with the video display region 102 and are hidden when they overlap with the video display region 102.” [0027], [0081], [0084], Figs. 1, 8).
In view of Ishizuka’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Knudson to include recognizing one or more objects in the video content displayed on the display device, wherein the each text bullet flies behind the one or more recognized objects in the bullet screen format. The modification would make it easy for users to check both video content and electronic program guide data at the same time (see Ishizuka: [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kong (US 2021/0185386) discloses a system and method wherein a target video is played, and according to a playing progress of the target video, and starting position information and ending position information about a bullet comment adjustment video segment in the target video, a bullet comment display effect corresponding to the bullet comment adjustment video segment is controlled, to adjust a blocking degree of bullet comments blocking the bullet comment adjustment video segment in a display region of the target video when the target video is played to the bullet comment adjustment video segment ([0034]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426